UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-51465 United American Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 20-1904354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9600 Great Hills Trail, Suite 150W, Austin, TX 78759 (Address of principal executive offices) (Zip Code) (512) 852-7888 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of August 14, 2012, there were 50,034,543 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. UNITED AMERICAN PETROLEUM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED JUNE 30, DECEMBER 31, ASSETS CURRENT ASSET Cash $ Accounts receivable Related party receivables Prepaid expenses - Other receivable Total current assets Oil and gas properties (full cost method): Evaluated, net of accumulated depletion of $58,437 and $23,135 as of June 30, 2012 and December 31, 2010, respectively Unevaluated TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Other payable Total current liabilities Accrued interest - Convertible note payable, net of discount of $0 and $1,561,997 as of June 30, 2012 and December 31, 2011, respsectively - Embedded derivative liability - Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 100,000,000 shares authorized, 47,250,000 shares issued and50,034,043 and 44,000,000 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 UNITED AMERICAN PETROLEUM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS PERIODS ENDED JUNE 30, 2 UNAUDITED FOR THE THREE FOR THE THREE FOR THE SIX FOR THE SIX MONTHS ENDED MONTHS ENDED MONTHS ENDED MONTHS ENDED JUNE 30, 2012 JUNE 30, 2011 JUNE 30, 2012 JUNE 30, 2011 REVENUE Oil and Gas sales $ Administrative Income TOTAL REVENUE OPERATING EXPENSES (INCOME) Lease operating expenses Accretion expense Depletion expense General and administrative TOTAL OPERATING EXPENSES NET LOSS BEFORE OTHER EXPENSE ) OTHER INCOME (EXPENSE) Interest Expense ) Gain (Loss) on embedded derivatives ) ) Total other expense ) ) ) NET INCOME (LOSS) $ ) $ $ ) $ ) INCOME (LOSS) PER SHARE - BASIC ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC INCOME (LOSS) PER SHARE - DILUTED ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - DILUTED The accompanying notes are an integral part of these financial statements. 4 UNITED AMERICAN PETROLEUM, INC. CONSOLIDATED STATEMENTS OF CASH FLOW UNAUDITED FOR THE FOR THE SIX MONTHS ENDED SIX MONTHS ENDED JUNE 30, 2012 JUNE 30,2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion expense Accretion expense Amortization of debt discount Loss on embedded derivatives Change in assets and liabilities (Increase) Decrease inaccounts receivable ) Decrease in related party receivable - (Increase) in other receivable ) Increse in prepaid expense ) Increase (Decrease) inaccounts payable and accrued expenses ) Increase in other payable Increase in revenue payable - Net cash (used in) operating activities ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisition of oil and gas properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes Payment of note payable - ) Payment of related party notes payable - ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $
